Citation Nr: 1425416	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1995 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2012, the case was remanded to obtain VA treatment records not on file and to afford the Veteran a new VA examination.


FINDINGS OF FACT

1.  From March 9, 2006 to August 12, 2012, affording the Veteran the benefit of the doubt, her allergic rhinitis was manifested with polyps.

2.  Since August 13, 2012, the Veteran's rhinitis has not been manifested by a greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, without polyps; or by allergic or vasomotor rhinitis with polyps.


CONCLUSIONS OF LAW

1.  From March 9, 2006 to August 12, 2012, the criteria for an initial 30 percent disability rating for rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6522 (2013).

2.  Since August 13, 2012, the criteria for an initial compensable disability rating for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2 4.3, 4.7, 4.97, DC 6522 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).
The Veteran's increased rating claim for allergic rhinitis arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
In this case, VCAA notice requirements were sent to the Veteran in a May 2006 letter.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in December 2008.  So, she has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of her service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to reassess her rhinitis.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  Thus, the duties to notify and assist have been met.



II.  Stegall Considerations

As previously noted, the Board remanded this case for further development in May 2012.  The Board specifically instructed the RO to obtain all VA treatment records, schedule the Veteran for an ear, nose, and throat examination to ascertain more clearly the nature and severity of her service-connected allergic rhinitis, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded a Compensation and Pension Examination to evaluate her rhinitis in August 2012.  Thereafter, the Veteran's claim was readjudicated in a November 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013). Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Analysis

The Veteran contends that her service-connected allergic rhinitis is more disabling than currently rated.

The Veteran's service-connected allergic rhinitis is currently rated as noncompensable, effective from March 9, 2006, under DC 6522, which contemplates allergic or vasomotor rhinitis.  38 C.F.R. § 4.97 (2013).

Under DC 6522, the minimum 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Id.

The maximum 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  Id.
Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a 30 percent rating for allergic rhinitis is appropriate from March 9, 2006 to August 12, 2012, and a noncompensable rating is appropriate thereafter.  38 C.F.R. §§ 3.102, 4.7, 4.97, DC 6522 (2013); See Hart, supra.

On a May 2006 Compensation and Pension (C&P) Examination, it was noted that the Veteran stated that she had shortness of breath for several years.  The Veteran denied having orthopnea, paroxysmal nocturnal dyspnea, couch, fever, chills, weight loss, anorexia, or any palpitations or chest pain.  The Veteran had pulmonary function tests done in 1996 both pre and post exercise.  Both tests revealed that FEV1 were within normal range without any decrease in the FEV1 following exercise.  After the Veteran's spirometry study in 1996, she was given an albuterol inhaler to use before exertion.  The Veteran stated that she took Claritin once in a while and took desensitization shots for her allergies.  Pre-bronchodilator FVC was 2.85 liters and 93% predicted.  FEV1 was 2.4 liters and 92% predicted.  FEV1 to FVC ratio was 85%.  Post-bronchodilator FVC was 2.85 liters and 93% predicted.  FEV1 was 2.59 liters and 100% predicted.  No significant bronchodilator response was seen.  The examiner noted that the Veteran had bilateral nasal congestion with boggy turbinates.

In a May 2006 VA Medical Center (VAMC) North Chicago treatment report, the Veteran stated that she had a history of sinus congestion during the spring and summertime.  She stated that she had a stuffy nose, swelling of the eyes, plugged up ears, coughing up phlegm in the morning and afternoon, and crusty eyes in the morning.  The Veteran stated that she had clear nasal discharge with postnasal drip.  None of the prescribed treatments or decongestants worked for her except the allergy shots.  The impression was that the Veteran had rhinitis, but not sinusitis, and had a mild degree of nasal congestion.

A September 2006 rating decision granted the Veteran service connection for allergic rhinitis but did not assign a compensable rating because the C&P examination showed no significant disability of the nasal passages.  38 C.F.R. § 4.97, DC 6522 (2013).
On a May 2007 CT scan report, it was noted that the Veteran had a 1.15 x 1.12 x 0.91 cm in AP diameter, width and height soft tissue density in the anterior-lateral-superior right maxillary sinus representing either a polyp or retention cyst.  Minimal focal mucosal thickening was seen in the right maxillary sinus and inferior bilateral frontal sinus.  Slight focal mucosal thickening was seen in the left maxillary sinus and right ethmoid sinus.  There was no air-fluid level, complete opacification, or bone destruction.  The Veteran's nasal septum was slightly deviated.  The impression was a polyp or retention cyst and minimal focal mucosal thickening in the right maxillary sinus as well as slight focal mucosal thickening in the left maxillary sinus and right ethmoid sinus.  

In a December 2008 letter, the Veteran's private doctor, M. J. C., wrote that the Veteran had allergic reactions to her allergy injections in February, August, and October 2008.

In an August 2010 VA examination report, the examiner noted that the Veteran was diagnosed with "chronic rhinitis" in January 2009.  Additionally, the examiner reported that in January 2009 the Veteran brought a note from her work supervisor that stated the Veteran fell asleep during her duty shift.  The Veteran's explanation was that it was her allergy medication that caused her to fall asleep.  The Veteran stated that her usual symptoms tend to be a runny nose, swollen eyes, sore throat from postnasal drip, and a cough.  The Veteran also noted that she had trouble breathing through her nose at times and had greenish postnasal drip.  The examiner wrote that there was no history of speech impairment, chronic sinusitis, or neoplasm.  The Veteran stated that she had to visit the emergency room twice in the past year because of adverse and allergic reactions to her allergy shots.  

Upon examination, the Veteran's tympanic membranes were clear and there was no cervical lymphadenopathy.  The right naris was 10 percent occluded and the left was 30 percent.  The Veteran's throat was clear without erythema or observed postnasal drainage.  The Veteran complained of slight tenderness in her maxillary areas with palpation.  The Veteran was diagnosed with allergic rhinitis.  

In an October 2010 C&P examination, it was noted that service medical records from March 1995 contain a note that stated upper respiratory infection versus early sinusitis.  A May 2007 maxillofacial CT scan showed a polyp or retention cyst and minimal focal mucosal thickening in the right maxillary sinus.  The scan also showed a slight focal mucosal thickening in the left maxillary sinus and the right ethmoid as well as minimal focal mucosal thickening in the inferior bilateral frontal sinus.  In January 2009, the Veteran was seen by an ear, nose, and throat specialist who found mild edema, presumably nasal, and diagnosed chronic rhinitis.  The Veteran was prescribed a sinus rinse, which she stated she no longer used and also recommended continuing allergy shots.  The Veteran took Flunisolide 0.025 percent nasal spray twice daily and Loratadine 10mg po daily.  The Veteran noted that the Loratadine did cause some drowsiness.  The Veteran's current symptoms included postnasal drainage, runny nose, and some maxillary pressure.  The Veteran reported that she sometimes had interference with breathing through her nose at night and usually had clear, nor purulent, discharge.  Speech impairment was not noted and the Veteran denied sinus infections or being treated with antibiotics.  The Veteran reported that her condition affected her occupational functioning in that her frequent sniffling and blowing of her nose irritated people at work and made her less productive in her daily activities.  

Upon physical examination, the Veteran's tympanic membranes were clear and there was no cervical lymphadenopathy.  The right and left nares were 10 percent occluded.  Her throat was clear without erythema or observed postnasal drainage.  The Veteran complained of slight tenderness in the maxillary area with palpation.  The Veteran was diagnosed with allergic rhinitis.  The examiner opined that there was inadequate objective evidence to show a diagnosis of acute or chronic sinusitis.  There was no chronicity shown for sinusitis.  The examiner opined that it was less likely as not that the Veteran's sinus abnormalities, noted in the May 2007 CT scan, were pertinent.

In an August 2012 Disability Benefits Questionnaire (DBQ) for Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx, and Pharynx, the Veteran was diagnosed with allergic rhinitis.  It was noted that the Veteran had received more than 30 allergy desensitization injections from her private doctor from February 2006 through at least August 2009.  She was noted to have several allergic reactions to her immunotherapy injections in 2007 and 2008, and she sometimes used an epipen when she had severe allergic reactions.  The Veteran stated that she had been having "pressure" type headaches involving her forehead and bilateral cheek areas for the past week.  She denied fever or chills.  The headaches had been accompanied by rhinitis drainage that had varied from a green color in the morning to a clear, but blood tinged drainage later in the day, on a daily basis.  The Veteran stated that she continued to use Flunisolide 0.025 percent nasal spray as treatment.

The VA examiner noted that the Veteran had near constant sinusitis with bilateral frontal and maxillary sinus pressure with pain associated with greenish nasal discharge.  The examiner further noted that the Veteran had six non-incapacitating episodes over the past twelve months which were characterized by headaches, pain and purulent discharge or crusting.  The Veteran did not have any incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotics treatment in the past twelve months.  The VA examiner noted that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis or complete obstruction on one side due to rhinitis.  She did have permanent hypertrophy of the nasal turbinates but no nasal polyps, granulomatous conditions, chronic laryngitis, or vocal cord paralysis or any other pharyngeal or laryngeal conditions.  

While a May 2007 CT scan revealed that the Veteran had a soft tissue density in the anterior-lateral-superior right maxillary sinus which could have been either a polyp or a retention cyst, x-rays performed during the August 2012 DBQ revealed no fluid levels to suggest acute sinusitis, and the Veteran had a possible small mucosal retention cyst in the left maxillary sinus, but not polyps.  There was no deviation of the bony nasal septum.  

Based on this evidence, affording the Veteran the benefit of the doubt, the criteria for a higher initial rating of 30 percent, from March 9, 2006 to August 12, 2012, for the Veteran's allergic rhinitis have been met pursuant to DC 6522.  38 C.F.R. §§ 3.102, 4.97 (2013).  Thereafter, the Veteran does not meet the criteria for a compensable rating for allergic rhinitis pursuant to DC 6522.  38 C.F.R. § 4.97 (2013).  She does not have allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Likewise, since August 13, 2012, she does not have allergic or vasomotor rhinitis with polyps.  Should the Veteran's disability picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1 (2013).

The Board has not overlooked the Veteran's or her coworkers' statements with regard to the severity of her allergic rhinitis.  The Board notes that the Veteran is competent to report pain and discomfort.  See Layno v. Brown, 6 Vet. App. 465 (1994).

In an April 2007 VAMC Chicago treatment report, the Veteran complained that her medication was not helping with her condition and was making her sleepy.  In a June 2007 letter, the Veteran wrote that her allergies prevented her from being outside and watching her son play sports.  In a June 2009 letter, the Veteran wrote that she had been taking allergy shots for over a year and that her doctor had continuously prescribed her medication which only gave her temporary relief.  In an August 2009 letter, the Veteran's coworker wrote that the Veteran's eyes were blood shot when she did not take her medication and was constantly coughing and hacking during work.  In an August 2010 letter, another coworker wrote that the Veteran frequently sneezed, coughed, and complained of sinus headaches while at work.  The coworker observed that when the Veteran took her sinus medication, it made the Veteran drowsy.  

The Board finds that the Veteran's and other lay reports concerning symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran has reported sneezing, coughing up phlegm, sinus headaches, a stuffy nose, swelling of her eyes, plugged up ears, difficulty breathing, and drowsiness, these symptoms have been considered in the current evaluation.  See 38 C.F.R. § 4.59 (2013).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings, x-ray scans, and opinion provided by the Veteran's August 2012 VA examiner have been accorded the most probative weight.  This evidence was prepared by neutral medical professionals, and such evidence demonstrates that the currently assigned ratings are warranted for the Veteran's disability and no higher evaluation is appropriate.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected allergic rhinitis.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's rhinitis symptoms with the schedular criteria, the Board finds that her symptoms of rhinitis with polyps and without polyps are congruent with the disability picture represented by the 10 percent rating assigned herein.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from rhinitis with the pertinent schedular criteria does not show that her service-connected allergic rhinitis presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's allergic rhinitis.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that she is unable to work because of her service-connected disabilities, nor does the record reflect that she cannot work because of her service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should she choose to do so.


ORDER

Prior to August 13, 2012, an initial disability rating of 30 percent, for allergic 

rhinitis, is granted, subject to the laws and regulations governing monetary benefits.

Since August 13, 2012, an initial compensable rating for allergic rhinitis is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


